Plaintiff in error, hereinafter called defendant, was convicted in the county court of Lincoln county of the crime of unlawful possession of intoxicating liquor, and her punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for a period of 30 days.
The evidence of the state was that the officers had a search warrant and upon searching the premises of the defendant they found three quarts of whisky in a small house on defendant's premises, a half gallon jar of whisky in the kitchen, and a 30-gallon barrel of mash, in a building west of the house, concealed in a feed bin. *Page 250 
The defendant in her testimony admitted that she owned and was in charge of the premises, but denied that she knew anything about the intoxicating liquor or the mash.
Defendant argues that this evidence is insufficient to support the verdict of the jury.
This contention is without merit.
Defendant next complains of the search and seizure.
The case-made does not contain a copy of the affidavit nor of the search warrant, and there is nothing in the record to indicate that the officers searched any premises other than those described in the search warrant.
No substantial error appearing in the record, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.